Case 8:20-cv-00043-SB-ADS Document 191-48 Filed 05/14/21 Page 1 of 5 Page ID
                                 #:3758




  Summary Judgment Ex. 36
 Case 8:20-cv-00043-SB-ADS Document 191-48 Filed 05/14/21 Page 2 of 5 Page ID
                                  #:3759



1                         DECLARATION OF APRIL DAVIS
2
3          I, April Davis, pursuant to 28 U.S.C. § 1746, hereby declare and state as
4    follows:
5          1.     I am over the age of eighteen and reside in Arlington, Virginia.
6    During the pandemic, I have also been residing in Evington, Virginia.
7          2.     I have personal knowledge of the following facts, which I could
8    and would testify to if I were called to testify as a witness.
9          3.     In March 2017, I received a letter in the mail from Certified Doc
10   Prep Services dated March 3, 2017. A true and correct copy of the letter I
11   received is attached as Exhibit A.
12         4.     I called the phone number on the letter on March 29, 2017 and
13   spoke with a sales representative, who asked me to retrieve information about
14   my student loans from the Federal Student AID (“FSA”) website and to email
15   that information to him. He told me that he needed this information so he could
16   make a determination about my projected new loan and interest rate and asked
17   me to call him back in an hour. I then called back an hour later and reached a
18   different representative, who discussed my projected loan options based on the
19   FSA information I provided. I asked for time to review my options overnight
20   before continuing with the process.
21         5.     On March 30, 2017, I called Certified Doc Prep Services and
22   spoke to a third sales representative, who described himself as a senior
23   employee. The representative explained that I received the letter in March so
24   that I could choose to consolidate my loans, and hence, reduce and stabilize my
25   interest rate. He said that having a lower interest rate would save me money on
26   my student loans. He also said that Certified Doc Prep Services was a
27   contractor or middleman for the Department of Education, which made me trust
28
                                   DECLARATION OF APRIL DAVIS
                                               1
 Case 8:20-cv-00043-SB-ADS Document 191-48 Filed 05/14/21 Page 3 of 5 Page ID
                                  #:3760



1    his advice. The representative explained that I could enroll in either a standard
2    repayment plan or a graduated repayment plan, and I agreed to the standard
3    option. The representative then told me there would be a fee of $899 for
4    handling my loan consolidation process and for communicating with my
5    student loan servicer, Navient. After I complained about the fee and questioned
6    the reason for it, he reduced the fee to $799. The representative took my credit
7    card information over the phone. He also explained that I would need to sign a
8    forbearance application and fax the application documents to Certified Doc
9    Prep Services so that they could contact Navient. He told me not to contact
10   Navient about my loans and to work directly and only through Certified Doc
11   Prep Services. He said that once my loans were consolidated I would deal
12   directly with the U.S. Department of Education, and not with Navient.
13         6.     During the course of the call on March 30, the representative also
14   had me electronically sign an agreement with Certified Doc Prep Services. A
15   true and correct copy of that agreement is attached as Exhibit B.
16         7.     In addition, while we were on the call on March 30, the
17   representative sent me an email from a generic email address,
18   docs@clientenrollment.com, which contained a forbearance request,
19   consolidation application, and a repayment plan request, each with my name
20   and other information filled in. The email also included instructions for how to
21   return the documents to Certified Doc Prep Services. A true and correct copy
22   of the email I received (without its attachments) is attached as Exhibit C.
23         8.     Immediately after the March 30 conversation, I signed the
24   application documents and faxed them to Certified Doc Prep Services at the fax
25   number on the email I had received.
26
27
28
                                  DECLARATION OF APRIL DAVIS
                                              2
 Case 8:20-cv-00043-SB-ADS Document 191-48 Filed 05/14/21 Page 4 of 5 Page ID
                                  #:3761



1          9.     On April 1, 2017, I received an email from a representative of
2    Certified Doc Prep Services stating that my documents had been received. The
3    email stated that my forbearance application had been submitted to my servicer.
4          10.    On April 7, 2017, Certified Doc Prep Services charged my credit
5    card $799.
6          11.    On April 11, 2017, I received an email from a representative of
7    Certified Doc Prep Services stating that my loan consolidation application had
8    been submitted to the Department of Education on that date. A true and correct
9    copy of the email I received is attached as Exhibit D.
10         12.    On or about April 11, 2017, I also received a letter from Navient
11   stating that my forbearance request was approved.
12         13.    In June 2017, I received a bill from Navient indicating that I had a
13   payment due on August 5, 2017. I was very concerned to hear from Navient
14   because the representative of Certified Doc Prep Services had said that Navient
15   was not supposed to contact me.
16         14.    I made calls to Navient on June 20, 23, and 28, 2017. Over the
17   course of those calls, I was told by Navient that Certified Doc Prep Services
18   was not a Department of Education contractor and that I had likely been
19   scammed. I was further told that when my forbearance ended I would have to
20   pay more per month on my student loans because my loans had been put into
21   forbearance, which had caused interest to accumulate on my loans. On the June
22   28 call, I asked Navient to remove my forbearance.
23         15.    On June 20, 2017, I attempted to call Certified Doc Prep Services
24   repeatedly, but got no answer.
25         16.    On July 10, 2017, I received a letter from Navient dated July 5,
26   2017 which stated that it could not remove my forbearance because doing so
27   would leave my account delinquent.
28
                                  DECLARATION OF APRIL DAVIS
                                              3
Case 8:20-cv-00043-SB-ADS Document 191-48 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:3762
